Day, Ch. J.
— I. The appellants complain of the striking out of a portion of their answer. The part of the answer stricken out sets forth mere matters of evidence. No prejudice resulted to the defendants from the action.of the court.
II. Certain of the testimony of the defendant, Levi M. Neas,- and of his wife, María S. Neas, relating to personal transactions between Levi M. Neas and Samuel M. Neas, deceased, was objected to by the plaintiffs as incompetent and inadmissible, under the provisions of section 3639 of the Code'. The defendants insist that this section is not applicable to the present case, which is a controversy between the heirs of Samuel M. Neas, deceased. But the testimony in question was offered against the heirs at law of Samuel M. Neas, deceased, and thus is brought within the direct inhibition of the statute. In our opinion, the testimony of Levi M. Neas and his wife as to personal transactions with the deceased is hot admissible, and must be eliminated from the case.
III. The evidence.is very voluminous, and it is not practicable, within the appropriate limits of an opinion, to review it in a manner which would be satisfactory to the parties. A careful reading of the entire evidence convinces us of the correctness of 'the court’s decree. ' A partial review of the evidence could serve no useful purpose. The decree of the court is
Affirmed.